Citation Nr: 1400168	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-29 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for diabetes mellitus, type II.

2.  Entitlement to a finding of total disability based on individual unemployability due to service connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 to April 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In March 2012, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of this hearing was prepared and associated with the claims file.

The Veteran is currently service-connected for diabetes mellitus, type II, at a 40 percent disability rating; and erectile dysfunction, claimed as sexual dysfunction associated with diabetes mellitus, type II, at a noncompensable rating.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's diabetes mellitus type II is controlled by insulin and a restricted diet.

2.  Service connected disabilities do not prevent the Veteran from engaging in gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for diabetes mellitus type II are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.119, Diagnostic Code 7913 (2013).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).   Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By a letter dated August 2009, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). The letter apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in a June 2010 SOC and November 2011 and August 2013 supplemental statements of the case (SSOC).  The Board finds that VA's duty to notify has been met. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  VA provided the Veteran with adequate medical examinations in June 2009, August 2011, and August 2013.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.  Also, the Board finds that there has been substantial compliance with the directives of the June 2013 Remand.  See Stegall v. West, 11 Vet. App. 268, 271   (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for an increased evaluation for diabetes mellitus type II and TDIU, and the Veteran volunteered his subjective symptoms and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

Legal Criteria

Diabetes mellitus type II

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41(2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's diabetes mellitus type II is rated as 40 percent disabling under the diagnostic code for diabetes mellitus in accordance with the General Rating Formula for the Endocrine system.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent evaluation is warranted for requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent evaluation is warranted for requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent evaluation is warranted for requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242   (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Background

The Veteran contends that his diabetes mellitus is much worse than reflected by a 40 percent evaluation.  The Veteran also contends that he is unemployable due to the severity of his diabetes mellitus.  To this effect, the Veteran has testified at his May 2011 decision review officer (DRO) hearing and his March 2012 Board hearing that his condition presents severe fatigue that interferes with his ability to work.  The Veteran further testified that the last time he worked full time was in 2003 as a driver for another veteran.  He claims that he was let go from that job because he refused to drink alcohol with the other veteran.

A review of the Veteran's private treatment records show that he has been treated for diabetes and presented symptoms of increased fatigue.  In a September 2009 note, it was indicated that the Veteran's glucose levels were fluctuating and his diabetes was not under control.  It was noted that the Veteran was taking insulin and Metaformin with a restricted diet and exercise.  In an April 2012 treatment note it was indicated that the Veteran had to take prescribed medications daily, regulate his diet, and regulate his activities, which consisted of exercising daily.  There were no reported episodes of ketoacidosis or hypglocemic episodes resulting in any hospitalizations.

A review of the Veteran's VA outpatient treatment records also shows that he was receiving treatment for his diabetes.  Treatment records indicate that the Veteran's diabetes was treated with medication.  No indication was given that the Veteran was requiring a restriction of activities.  There were no reported episodes of ketoacidosis or hypglocemic episodes resulting in any hospitalizations.

The Veteran was administered a VA examination in June 2009.  At that examination, the examiner reviewed the Veteran's claims file and took the Veteran's subjective history of his diabetes.  It was noted that there were no reported episodes of ketoacidosis or hypglocemic episodes resulting in any hospitalizations.  Progressive loss of strength and tingling in the hands were reported.  The examiner indicated that the Veteran's diabetes was controlled with insulin and Metaformin.  The Veteran reported no overall functional impairment as a result of his condition.  The Veteran further reported symptoms of erectile dysfunction.  Upon objective testing and observation, the examiner determined that the Veteran's neurologic system of both upper and lower extremities was normal.  The examiner diagnosed the Veteran with diabetes mellitus type II and erectile dysfunction which was secondarily related.  The examiner found that this condition was controlled with medication and there was no resulting doctor-ordered restriction of activities.  The effect of this condition on both the Veteran's occupation and activities of daily living was to avoid strenuous activities.

The Veteran was administered an additional VA examination in August 2011.  At that examination, the examiner reviewed the Veteran's claims file and took the Veteran's subjective history of his diabetes.  It was noted that the Veteran had been diagnosed with diabetes approximately six or seven years prior.  The examiner found that the Veteran's diabetes has been stable and he has just been treated with diet, insulin, and Metaformin.  There was no resulting doctor-ordered restriction of activities.  There were no reported episodes of ketoacidosis or hypglocemic episodes resulting in any hospitalizations.  The only other symptoms presented were severe fatigue.  The Veteran was diagnosed with diabetes mellitus type II and found to be asymptomatic, without requiring insulin after lunch.  No effects on occupation or activities of daily living were noted.

The Veteran was administered an additional VA examination in August 2013.  At that examination, the examiner reviewed the Veteran's claims file and took the Veteran's subjective history of his diabetes.  The examiner found that the Veteran's diabetes has been stable and he has just been treated with diet, insulin, and Metaformin.  There was no resulting doctor-ordered restriction of activities.  There were no reported episodes of ketoacidosis or hypglocemic episodes resulting in any hospitalizations.  The examination did not reveal evidence of progressive loss of weight or strength.  Erectile dysfunction was noted as related to the Veteran's diabetes mellitus type II.  The only other symptoms presented were complaints of a venous stasis with recurrent ulcer of the lower extremities, which was found to be unrelated to the Veteran's diabetes or erectile dysfunction.  The Veteran was diagnosed with diabetes mellitus type II .  No effects on occupation or activities of daily living by the Veteran's diabetes mellitus type II or erectile dysfunction were noted, as the Veteran, along with his wife, was noted to be an active caretaker of four grandchildren. 

Analysis

Diabetes mellitus type II

Based on the above, the Board finds that the Veteran's diabetes mellitus type II does not meet the criteria for a rating in excess of 40 percent throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show that he requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Although the Veteran's private treatment records and 2009, 2011, and 2013 VA examinations show that the Veteran has the requirement of a restricted diet and insulin, there is no indication that the Veteran is prescribed any restriction of activities much less such restrictions on account of episodes of ketoacidosis or hypoglycemic reactions at the 2011 and 2013 VA examinations.  In fact, his condition has noted as requiring daily exercise by his private medical providers.  The claimed ulcers were also found to not be due to the service connected diabetes mellitus.  In addition, the Veteran's reports of fatigue alone do not entitle him to a higher rating.  In this regard, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that the rating of diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (providing that the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  There have been no episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalization so this component has not been met.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the requirement for restriction of activities with episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalization, the Board finds that the Veteran is not entitled to an evaluation in excess of 40 percent for his condition.  The Veteran is credible to the extent that he sincerely believes he is entitled to a higher rating.  His lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the diabetes mellitus based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluation in this case is not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected diabetes mellitus type II, but the evidence reflects that those manifestations, namely the requirement for restriction of activities with episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, are not present.  The diagnostic criteria including progressive loss of strength adequately describe the severity and symptomatology of the Veteran's diabetes mellitus type II.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's diabetes mellitus type II at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110  (West 2002 & Supp. 2013).

TDIU

The Veteran is currently service-connected for the following disabilities: (i) diabetes mellitus type II, rated as 40 percent disabling and (ii) erectile dysfunction, rated as noncompensable (0 percent).  These ratings combine to 40 percent.  See 38 C.F.R. § 4.25.  Therefore, the Veteran does not have a combined rating of at least 70 percent for consideration of a TDIU under 38 C.F.R. § 4.16(a).

As the Veteran does not meet the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has stated on a number of occasions that he is unemployable due to his service-connected disabilities.  After a review of the competent evidence of record, the Board finds that referral of the TDIU issue for extra-schedular consideration is also not warranted.

Here, the Veteran has stated that due to his physical condition, he is unable to sustain gainful employment.  To this effect, the Veteran testified at his March 2012 Board hearing that he last worked in 2003.  However, he stated that he was let go due to reasons other than his disabilities, namely due to his refusal to drink alcohol with his employer.

A review of the Veteran's private treatment records and  VA treatment records did not reveal any evidence dispositive of the issue of the Veteran's employability.  Of note are the Veteran's private treatment records which indicated that the Veteran was prescribed daily exercise as part of the treatment for his diabetes mellitus type II.  Furthermore, VA examinations provided in 2009, 2011, and 2013, which took both of the Veteran's service-connected conditions into account solely in and of themselves, all found that the Veteran's diabetes with related erectile dysfunction did not prevent the Veteran from gainful employment.  In particular, the only examiner to opine that there were any effects on the Veteran's employment was in the 2009 opinion in which it was determined that the Veteran's condition merely involved the avoidance of strenuous activities.

While the Veteran contends that he is unemployable, the other evidence of record including probative medical evidence shows otherwise.  The Veteran testified that he was let go from his last employer due to reasons other than his disabilities.  Furthermore, the probative medical evidence of record, as seen in the provided VA examinations, also provide support for a showing that the Veteran's service-connected disabilities do not make him unemployable.  The 2013 VA examiner maintained that taking everything into consideration, the Veteran's service connected disabilities do not result in limitations that would functionally impact employment.  The medical evidence is more probative because the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment and actual impact the disability would cause on the Veteran's ability to find substantial gainful employment.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  Here, the probative medical evidence of record shows that the Veteran is not rendered unemployable due to service connected disability.  Accordingly, referral of the TDIU issue for extra-schedular consideration is not required.


ORDER

Entitlement to an increased disability rating in excess of 40 percent for diabetes mellitus, type II is denied.

Entitlement to a TDIU is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


